ACCEPTED
                                                                                     12-17-00254-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                  5/15/2018 11:51 AM
                                                                                           Pam Estes
                                                                                              CLERK

                  IN THE COURT OF APPEALS FOR THE
                  12TH DISTRICT OF TEXAS AT TYLER
                                                                     FILED IN
                                                              12th COURT OF APPEALS
                                                                   TYLER, TEXAS
MICHAEL ANTHONY                         §                     5/15/2018 11:51:11 AM
ANDERSON,                                                            PAM ESTES
  APPELLANT                             §                              Clerk
       v.                               §          No. 12-17-00254-CR
THE STATE OF TEXAS,                     §
  APPELLEE                              §


     STATE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                ANSWER TO APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through her Assistant District

Attorney for Nacogdoches County, and tenders this motion for an extension of

time to file the State’s Answer to Appellant’s Brief, pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 49.2. In support of this motion, the State would

show the following:

                                        I.

      The case is styled Michael Anthony Anderson v. The State of Texas, and is

an appeal from trial in the 420th District Court in Nacogdoches County, Texas, in

cause number F1622741.

                                       II.

      Appellant’s brief was filed on April 17, 2018, and the State’s answer in the

instant case is due on May 17, 2018. The State respectfully requests a 60-day
extension of time to file the State’s answer so that the answer will be due on July

16, 2018. The State has not previously requested an extension of time to file an

answer.

                                        III.

      The extension of time to file is not requested for the purpose of an improper

delay but so that the State might adequately respond to Appellant’s motion. The

State alleges good cause exists for the extension due to counsel’s preparation and

work on other cases, namely:

           The State of Texas v.Clifford Deearl Evans, Cause Number
            F1723001, a jury trial which is scheduled for jury selection and
            trial on June 4th wherein the defendant is charged with Burglary
            of a Habitation;
           The State of Texas v. Encarnacion Olivarez, Cause Number
            F1823306, a jury trial which is scheduled for jury selection and
            trial on June 11th wherein the defendant is charged with
            Indecency and Aggravated Sexual Assault of a Child;
           Once these matters have been concluded, Appellee will have
            more time to devote to this Answer to Appellant’s Brief.
           The State has also filed a Motion to Unseal Transcript with the
            trial court and is awaiting order of the Court for availability of
            that portion of the transcript.


      WHEREFORE, premises considered, the State respectfully requests that

the Court grant the instant motion and extend the time for filing the State’s answer

for 60 days, until July 16, 2018.



                                                                                  2
                                           Respectfully submitted,




                                           Janet R. Cassels

                                           Assistant District Attorney
                                           Nacogdoches County, Texas
                                           State Bar No. 00794521
                                           101 West Main Street, Ste. 250
                                           Nacogdoches, TX 75961
                                           Phone: (936) 560-7766
                                           FAX: (936) 560-6036



                        CERTIFICATE OF SERVICE


      A true copy of the State’s motion has been properly served on counsel for

Appellant, Winfred Simmons via email, on this, the 15th day of May, 2018.




                                           Janet R. Cassels
                                           Assistant District Attorney
                                           Nacogdoches County, Texas
                                           State Bar No. 00794521
                                           101 West Main Street, Ste. 250
                                           Nacogdoches, TX 75961
                                           Phone: (936) 560-7766
                                           FAX: (936) 560-6036
                                                                             3